Citation Nr: 1752102	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-16 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tempomandibular joint disorder (TMJ). 

2.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability prior to July 21, 2015, in excess of 20 percent prior to June 20, 2017, and in excess of 40 percent for the period beginning June 20, 2017.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from July 1993 to December 1998.  

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in March 2017.    

During the course of this appeal, the rating for the service connected lumbar spine disability was increased from 10 percent to 20 percent effective from July 21, 2015 by a May 2016 rating decision and from 20 percent to 40 percent effective from June 20, 2017, by an August 2017 rating decision.  As the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim for an increased compensation for the service connected lumbar spine disability remains in appellate status as characterized on the first page of this decision.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In June 2012, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing in November 2015.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017). 

The adjudication of the claim for increased compensation for the service connected lumbar spine disability is set forth in the decision below.  The claim for service connection for TMJ addressed in the REMAND portion of the decision below requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 21, 2015, the service connected lumbar spine disability did not result in flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; ankylosis; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least two weeks but less than four weeks during a twelve month period; or objective neurological abnormalities other than radiculopathy of the lower extremities. 

2.  Prior to June 20, 2017, the service connected lumbar spine disability did not result in result in forward flexion of the thoracolumbar spine limited to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of IVDS having a total duration of at least four two weeks but less than six weeks during a twelve month period; or objective neurological abnormalities other than radiculopathy of the lower extremities.

3.  For the period beginning June 20, 2017, the service connected lumbar spine disability has not resulted in unfavorable ankylosis of entire thoracolumbar spine; incapacitating episodes of IVDS having a total duration of at least six weeks during a twelve month period; or objective neurological abnormalities other than radiculopathy of the lower extremities.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a lumbar spine disability prior to July 21, 2015, in excess of 20 percent prior to June 20, 2017, and in excess of 40 percent for the period beginning June 20, 2017, are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.71a, Diagnostic Codes (DCs) 5237, 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Duty to Assist/Standard of Review

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Hyphenated Diagnostic Code numbers reflect the assignment of a rating under the first diagnostic Code number using the criteria of the second Diagnostic Code.  See 38 C.F.R. § 4.27 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

The General Rating Formula for Diseases and Injuries of the Spine provides that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 30 percent is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine that is not greater than 170 degrees, or if the spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  


The General Formula also includes the following notes: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.   

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The Veteran's service-connected chronic lumbar sprain is rated under DCs 5242 (degenerative arthritis of the spine)-5237 (lumbosacral or cervical strain).  As such, the service-connected spine disability at issue may be rated under the General Rating Formula for Diseases and Injuries of the Spine, to include on the basis of loss of motion, or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation.  

Summarizing the pertinent history with the above criteria in mind, the Veteran was seen during service for treatment of back pain, and an X-ray conducted therein in October 1997 revealed Grade I retro spondylolisthesis at L5-S1.  Service connection was ultimately granted for a disability listed as "Grade I retro spondylolisthesis L5-S1, with residual low back pain, chronic" by an April 2001 rating decision.  A 10 percent rating was assigned for this disability effective from December 13, 1998.   The Veteran filed her increased rating claim in 2009.

The RO continued the Veteran's 10 percent rating until, in its May 2016 rating decision, the RO increased the rating for the service connected lumbar spine disability to 20 percent effective from July 21, 2015.  This increase followed a July 21, 2015 VA examination that included range of lumbar motion findings of 60 degrees of flexion and 10 degrees of extension and right and left lateral flexion and rotation.  Also at this examination, the Veteran reported flare-ups of back pain that precluded heavy lifting due to a loss of balance and that also caused her to take narcotics which made her "very drowsy and less productive."  The examination also revealed guarding or muscle spasms of the thoracolumbar spine sever enough to result in an abnormal gait and incapacitating episodes of IVDS of a total duration less than one week in the prior 12 months. 

Turning first to the matter of whether a rating in excess of 10 percent may be assigned prior to July 21, 2015, such a rating would require evidence showing prior to that date that the service-connected lumbar spine disability resulted in flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; ankylosis; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of IVDS having a total duration of at least two weeks but less than four weeks during a twelve month period.  

None of the findings for a 20 percent rating under the criteria set forth above are shown prior to the July 21, 2015, VA examination.  In this regard, at an April 2010 VA examination, the range of lumbar motion was to 70 degrees of flexion, which is beyond the 60 degrees required for a 20 percent rating on the basis of limitation of flexion.  Moreover, as this examination showed 30 degrees of extension, 30 degrees of right and left lateral flexion, and 30 degrees of right and left lateral rotation, the range of thoracolumbar motion combined to 220 degrees, well beyond the combined 120 degrees required for a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  None of the other findings required for a 20 percent rating are demonstrated on the reports from the April 2010 VA examination, nor is there any other clinical evidence dated prior to July 21, 2015, demonstrating entitlement to a 20 percent rating.  Significantly, at the April 2010 VA examination, the Veteran denied flare ups of the low back, and the examiner found that the Veteran ha "no functional impairments."  Although the Veteran exhibited pain on active motion, there was no additional limitation after three repetitions of range of motion.  As such, a rating in excess of 10 percent prior to July 21, 2015, cannot be assigned.  38 C.F.R. §§ 3.400, 4.71a, DCs 5242-5237. 

Turning now to whether a rating in excess of 20 percent may be assigned prior to the 40 percent rating assigned effective from June 20, 2017, by the aforementioned August 2017 rating decision [which increased the rating based on a June 20, 2017, VA examination that showed limitation of flexion of the thoracolumbar spine to 32 degrees, approaching the 30 degrees of flexion warranting a 40 percent rating], such a rating would require evidence showing prior to that date that the service-connected lumbar spine disability resulted in forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of IVDS having a total duration of at least four two weeks but less than six weeks during a twelve month period; or objective neurological abnormalities other than radiculopathy of the lower extremities.  

None of the findings required for a 40 percent rating under the criteria set forth above are shown prior to the June 20, 2017, VA examination.  In this regard, flexion at the July 2015 VA examination was to 60 degrees, well beyond the 30 degrees of flexion required for a 40 percent rating.  Moreover, no ankylosis was shown at this examination; episodes of IVDS were shown, but not having a total duration of at least four weeks but less than six weeks during a twelve month period; and there were no objective neurologic abnormalities or findings related to the service connected spine disability (aside from the service connected bilateral lower extremity radiculopathy), such as bowel or bladder problems.  There is otherwise no clinical evidence date prior to June 20, 2017, demonstrating entitlement to a 40 percent rating.  As such, a rating in excess of 20 percent prior to June 20, 2017, cannot be assigned.  38 C.F.R. §§ 3.400, 4.71a, DCs 5242-5237.

As for entitlement to a rating greater than 40 percent for the period beginning June 20, 2017, such a rating would require unfavorable ankylosis of entire thoracolumbar spine, incapacitating episodes of IVDS having a total duration of at least 6 weeks during a 12 month period, or objective neurological abnormalities sufficient to warrant a rating greater than 40 percent.  Such findings are simply not demonstrated by the June 2017 VA examination, wherein it was specially noted that there was no ankylosis and that there had been no incapacitating episodes of IVDS over the prior 12 months. Also specifically noted at this examination was that there were no neurologic abnormalities or findings related to a thoracolumbar spine disability such as bowel or bladder problems.  While such findings are not determinative of a rating in excess of 40 percent, the Board notes also that the June 2017 VA examination was substantially complaint with the holding in Correia v. McDonald, 28 Vet. App. 158, 165 (2016), as the reports from this examination noted that passive and active motion were the same and that there was no objective evidence of pain on non-weight bearing.  The record otherwise does not indicate that the service connected lumbar spine disability is accompanied by the findings required for a 40 percent rating.  As such, a rating in excess of 40 percent for the period beginning June 20, 2017, cannot be assigned.  38 C.F.R. §§ 3.400, 4.71a, DCs 5242-5237.

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, the reports from the examinations conducted above document consideration of these principles.  There is no indication that increased compensation would be warranted at any time during the appeal period under these principles.  In this regard, the July 2015 VA examination noted consideration of the Veteran's report of flare-ups of back pain that precluded heavy lifting and caused her to take narcotics which made her drowsy and less productive. The Veteran reported that these flare-ups occur only six times per year, and the VA examiner, in addition to describing the impact of the flare-ups (pain precluding heavy lifting and requiring medication), concluded that there was no additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  As noted above, the Veteran denied having any flare-ups at the April 2010 VA examination, as well as at the most recent July 2017 VA examination.  Thus, although the Veteran did experience flare-ups at times during the appeal period, the evidence does not show that the flare-ups were of such frequency or severity to warrant a higher rating than what is currently assigned based on functional loss.  The Board finds that there is enough information of record (both medical and lay evidence) to understand and evaluate the functional loss attributed to the Veteran's back disability during flare-ups; therefore, a remand for another examination for the sole purpose of formal consideration of the holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017) is not necessary. 

The Board adds that the Veteran is now in receipt of a 40 percent rating for her spine, which is the highest available rating based on limitation of motion.  As noted above, to warrant a higher rating, ankylosis of the spine must be shown.  The evidence of record is clear that the Veteran does not have spine ankylosis, and the Veteran does not contend otherwise.  Where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed. Johnston v. Brown, 10 Vet. App. 80 (1997).  So it is for the period beginning June 20, 2017; additional range of motion testing, or medical assessments of functional loss during flare-ups would not avail the Veteran.  
In making the above determinations, the Board notes that VA outpatient treatment reports currently of record dated throughout the appeal period do not reflect significantly different findings, as relevant to the applicable rating criteria, from the VA examination findings discussed above.  

The Board recognizes that the Veteran has complained of radiating pain into both of her lower extremities as a result of her lumbar spine disability. The RO in fact has already separately compensated radiculopathy of the right and left lower extremities associated with the Veteran's service-connected degenerative changes of the lumbar spine under Diagnostic Code 8620. The medical evidence of record does not disclose any distinct disabilities associated with the Veteran's service-connected lumbar spine disability which have not already been separately rated by the RO.

Based on the analysis above and in sum, the preponderance of the evidence is against a rating in excess of 10 percent for the service connected lumbar spine disability prior to July 21, 2015, in excess of 20 percent prior to June 20, 2017, and in excess of 40 percent for the period beginning June 20, 2017.  Therefore, the benefit of the doubt doctrine is not applicable, and the claim for increased compensation for the service connected lumbar spine disability must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

A rating in excess of 10 percent for a lumbar spine disability prior to July 21, 2015, in excess of 20 percent prior to June 20, 2017, and in excess of 40 percent for the period beginning June 20, 2017, is denied.   


REMAND

A June 2017 addendum to the VA examination conducted to address the claim for service connection pursuant to the March 2017 Board remand resulted in the conclusion that it was less likely than not that the Veteran's TMJ began during service or was otherwise caused by service.  However, this opinion is inadequate because the rationale for such was limited to a finding that there was insufficient evidence contained in the service treatment reports of TMJ, without any consideration of the Veteran's  assertions of symptoms of TMJ from service to the present time.  As the Veteran is competent to attest to observable symptoms, the Board concludes that an addendum opinion that reflects consideration of such assertions is necessary to fulfill the duty to assist.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312  (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate);

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the June 2017 VA examiner, or a suitable substitute if this clinician is not available, that addresses the claim of entitlement to service connection for TMJ.  The VA electronic record should be provided to the clinician for review.  After reviewing the electronic record and considering the history provided by the Veteran, the clinician should respond to the following: 
Is it at least as likely as not (50 percent or greater probability) that the Veteran has a TMJ disability that had its onset in, or is otherwise related to her period of active duty service?  The rationale for any negative opinion in this regard must include consideration of the lay assertions of continuity of symptomatology, and should not be based solely on the lack of sufficient documented in-service symptomatology or pathology.

2.  After completion of the above and any other warranted development, the AOJ should re-adjudicate the claim for service connection for TMJ.  If her claim remains denied, the AOJ shall provide the Veteran and her representative with an appropriate Supplemental Statement of the Case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


